DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office action is in response to amendments and arguments received on February 21st, 2022. Claims 1, 6, 8-9 and 13 have been amended. Claims 17-20 have been cancelled. Claims 21-24 have been added. Claims 1-16 and 21-24 are now pending. Claims 1, 13 and 21 are independent.  
Allowable Subject Matter
Claims 1-16 and 21-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendments and arguments made in accordance with 35 U.S.C. § 103 have been fully considered, and are persuasive. The rejections based on 35 U.S.C. § 103 are withdrawn.
The closest prior art is believed to be Takahashi et al. (US 20120232739 A1) and Shiller (US 20070080825 A1). 
Takahashi discloses a system and method for generating an ellipse around a target vehicle, as detailed in the prior Office Action dated 11/29/2021. However, the radius r.sub.o of the safety circle of Takahashi is set in order to maintain a distance between the robot 10 and the obstacle and ensure safety, and does not explicitly disclose or suggest generating an ellipse around a target based on at least one of (a) dimensions of the target vehicle that include a length of the target vehicle and a width of the target vehicle or (b) a speed difference between the host vehicle and the target vehicle. Therefore, claims 1 and 13 are considered allowable over Takahashi. Further, while Takahashi does suggest identifying an intersection point between 
Shiller teaches or suggests a system and method to actuate one or more components of a host vehicle to avoid locations represented by a tangent line to an ellipse, as detailed in the prior Office Action dated 11/29/2021. However, Shiller does not teach or suggest the deficiencies of Takahashi outlined above. Therefore claims 1, 13 and 21 are considered allowable over Shiller.  
These references cannot be combined such that it would have been obvious to a person having ordinary skill in the art to conceive the combination of the claimed elements of claims 1, 13 and 21 at the time of filing. Therefore claims 1, 13 and 21 are found to contain allowable subject matter.
These references either independently or in combination fail to teach the currently referenced subject matter in combination with the other claim limitations. Therefore, dependent claims 2-12, 14-16 and 22-24 and any claims that depend there from are also found to contain allowable subject matter.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Tomozawa et al. (US 10055994 B2) that teaches a related system and method of using ellipses during collision avoidance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Roberson, whose telephone number is (571) 272-7793. The examiner can normally be reached from Monday thru Friday between 8:00 AM and 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John R. Olszewski, can be reached at (571) 272-2706. The examiner may also be reached through e-mail at Jason.Roberson@USPTO.GOV. 
	Another resource that is available to applicants is the Patient Application Information Retrieval (PAIR) system. Information regarding the status of an application can be obtained from the PAIR system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).
	Applicants are invited to contact the Office to schedule either an in-person or a telephone interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner. 

Sincerely,

Patent Examiner, Art Unit 3669

March 1st, 2022

/TODD MELTON/Primary Examiner, Art Unit 3669